Title: To Thomas Jefferson from Tobias Lear, 7 August 1791
From: Lear, Tobias
To: Jefferson, Thomas


[Philadelphia], 7 Aug. 1791.] He encloses a letter from the President to Thomas Johnson, with the request that it be sent with his commission and directed “to the care of the Postmaster at Baltimore as the most likely mean of their reaching their destination with safety and dispatch.”—He also transmits a letter from Governor Blount to the Secretary of State and letters from the latter to Governor St. Clair and Judge Symmes which were submitted to the President.
